DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filled on 12/08/20 has been entered.  Examiner’s response to Applicant’s specific arguments are discussed below the prior art rejections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 19-21 and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Streich et al. (U.S. 5,299,640 - “Streich”) in view of Drori (U.S. 4,077,425).
Referring to claim 1:  Streich teaches a downhole flow control device (Fig. 1A) configured for use with a tubing string (11) (Fig. 1A), comprising:
a flow path (15) (Fig. 1A) configured to permit flow between external and internal locations of a tubing string (11) (Col. 2: 54-61);
a barrier member (16) (Fig. 1A) being selectively movable by fluid pressure from an interior of the tubing string (11) (See Fig. 1A, also Col. 5: 14-15, “fluid pressure pulsing within either central passageway 12”) or wellbore (Col. 3: 20-23) to both open and close the flow path (Col. 3: 22-23, “valve 16 is moved by means of fluid forces between its opened and closed positions”); 
an actuator (18) configured to move the barrier member (16) to vary the flow path (Col. 3: 44-47 “the driver assembly 18 comprises … knife gate valve 16 to move the valve between its opened and closed positions”), the actuator (18) comprising 
pressure communication with the interior of a tubing string (Col. 3: 20-24 “driver assembly 18 comprises a hydraulic or pneumatic cylinder within which the gate valve 16 is moved by means of fluid forces”) or wellbore (Col. 3: 44-47 “the driver assembly 18 comprises … knife gate valve 16 to move the valve between its opened and closed positions”).
Streich does not explicitly teach:
an actuator piston with a piston member within a piston chamber and move a barrier member in a first and second direction.
Drori teaches: 
an actuator piston (14) with a piston member (16) within a piston chamber (as shown in Fig. 1) and move a barrier member (20) in a first and second direction (Col. 2: 50-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Streich’s device by having
an actuator piston (14) mounted within a piston chamber as taught by Drori, wherein the piston chamber is in selective pressure communication such that pressure within the tubing or wellbore (provided by Streich) acts on the actuator piston (14) to drive a piston member (16) to move within a piston chamber (Drori) and move the barrier member, the piston being configured to move in a first direction and a second direction (for which the piston is capable of moving in both directions) based on the selective pressure communication with the interior of the tubing strong or wellbore, the second direction being opposite the first direction;
in order to have fluid flow control as desired (Col. 2: 56-64).

Streich further teaches:
 a receiver (19) (Fig. 1A) configured to receive a control signal to permit control of the barrier member (16) (Col. 3: 49-60).

Streich further teaches the downhole flow control device discussed above:  
[5]:  the fluid pressure comprises at least one of a fracking pressure and a hydraulic fluid pressure (Col. 6: 12-17).



[8]:  wherein the actuator piston (14) (ibid claim 1 above with obviousness statement) is settable and/or resettable by or using a fluid or the fluid pressure from the tubing string (11) or wellbore.  (The actuator piston is capable to be settable and/or resettable by using a fluid or the fluid pressure from the tubing).

[19]:  wherein the control signal (Col. 3: 61-62) comprises at least one of an acoustic signal and a pressure pulse signal (Col. 3: 62-63).

[20]:  the control signal is configured to be transmitted from a surface or near surface location (Col. 5: 13 and Col. 5: 6-8).

[21]:  wherein the control signal (Col. 3: 61-62) is configured to be transmitted from a downhole location (Col. 5: 36-41).



[26]:  the flow control device (Fig. 1A) is configured for use in injecting a fluid into a downhole formation (the flow control device does cementing; therefore, it is capable of injecting a fluid into a downhole formation as it is well known in the art).

[27]:  the flow control device is configured for use in a fracturing operation (the flow control device is capable of injecting fluid into a downhole formation; therefore, is capable for use in fracturing operation), in which the flow control device permits communication of a fracking fluid from within the tubing string (11) to an external location to flow into a surrounding formation.

[28]:  the flow control device (Fig. 1A), configured for use as an inflow control device (the downhole flow control device is capable to be used as an inflow control device).

[29]:  comprising a sensor arrangement (51) (Fig. 4) configured to sense at least one downhole property, wherein the sensor arrangement is configured for use in assisting determination of a required control of the flow path (Col. 6: 6-17).



[31]:  Streich teaches a method for controlling flow between external and internal locations of a tubing string (11), comprising:
providing a flow control device (Fig. 1A) having a flow path (15) configured to permit flow between external and internal locations of a tubing string (11), and a barrier member (16) configured to selectively vary the flow path (15);
locating the flow control device (Fig. 1A) at a desired downhole location; and 
transmitting a control signal (Col. 3: 61-62) to the flow control device (Fig. 1A) to permit control of the barrier member (16).

[32]:  Streich teaches the method of claim 31, wherein the flow control device (Fig. 1A) further comprises:
a receiver (19) configured to receive the control signal (Col. 3: 61-62) to permit control of the barrier member (16).

	Streich further teaches:
[33]:  at least one downhole flow control device (Fig. 1) according to claim 1.

Claims 9-10, 12-16, 22-24, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Streich et al. (U.S. 5,299,640 - “Streich”) in view of Drori (U.S. 4,077,425) as applied to claim 1 above and further in view of Urban et al. (U.S. 2013/0133878 A1 – “Urban”).
[9]:  Streich does not explicitly teach:
wherein the actuator comprises a counter member, the counter member being movable responsive to the fluid from the tubing string or wellbore in order to set or reset the actuator piston (14) (ibid claim 1 above).
Urban teaches his apparatus that provides a counter member (70) (piston) Fig. 2a, that sets a tool (abstract) and resets due to flow decrease (claim 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Streich’s device by having the actuator (18) (Streich) comprises a counter member (70) (piston) as taught by Urban wherein the counter member being movable responsive to the fluid from the tubing string (11) or wellbore in order to set or reset the actuator piston for efficient flow control while performing downhole operations.
Streich in view of Urban teaches:
[10]:  the actuator piston (14) (ibid claim 1 above) exerts a force between the barrier member (16) and counter member (70) (piston) and the barrier member (16) is movable relative to the counter member (70), in order to vary the flow path.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Streich’s device by providing a counter member (70) as taught by Urban wherein the actuator piston exerts a force between the barrier member (16) (Streich) and counter member (70), and the barrier 

[12]:  the barrier member (16) and/or a counter member (70) is/are unidirectionally movable in order to at least one of open and/or close the flow path (15), and set and/or reset the actuator piston (ibid claim 1 above) .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Streich’s device by providing a counter member (70) and a tool that is being set and reset as taught by Urban where the barrier member (16) (Streich) and/or counter member (70) is/are unidirectionally movable in order to at least one of open and/or close the flow path (15) (Streich), and set and/or reset the actuator piston (ibid claim 1 above) in order to have efficient control of fluid flow by opening and/or closing the barrier member while performing downhole operations.

[13]:  at least one of the counter member, the barrier member (16) and the actuator piston (14) (ibid claim 1 above with obviousness statement) is operable to selectively grip and/or release the tubing string (11) (Fig. 1 A shows elements 16 grips the tubing string, and element 18, 30 is capable of gripping the tubing string as well) (obviousness statement as discussed above in claim 9).



[15]:  the flow control device (Fig. 1A) is configured to at least one of:
selectively vary the flow path (15) by releasing the barrier member (16) while the counter member (70) is locked in position; and
selectively reset the actuator piston (ibid claim 1 above) by releasing the counter member (70) (piston) (Urban, Fig. 2a) while the barrier member (16) (Streich) is locked in position (obviousness statement as discussed above in claim 9).

[16]:  teaches a sleeve with ports (Urban [0011]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Streich’s device by providing a sleeve with ports as taught by Urban wherein the barrier member (16) comprises a sleeve and at least one port, is provided in the barrier member (16), and the barrier member (16) being movable such that the at least one in the barrier member (16) is selectively at least partially alignable with at least one in the tubing string (11) in order to vary the flow path while performing efficient downhole operations.

[22-23]:  the downhole flow control device (Fig. 1A) configured for use in combination with a sealing arrangement (12) ([0013] “packer mandrel 42”) (Urban).

sealing arrangement (12) as taught by Urban where the flow control device is configured to use with a sealing arrangement and the sealing arrangement comprises a zonal isolation sealing arrangement (sealing arrangement is capable to isolate a zone in the wellbore) in order to have a zone of the wellbore isolated from fluids for efficient downhole operations.

[24]:  wherein the sealing arrangement comprises at least one of a swelling sealing arrangement, mechanical sealing arrangement (Urban, [0005]) and inflatable sealing arrangement (obviousness statement as discussed above in claims 22-23).

[34]:  a plurality of the flow control devices (Col. 2: 17-20) and a zonal isolation sealing arrangement (12) (as discussed above taught by Urban including obviousness statement) for defining a plurality of annular zones, wherein flow of fluid into and/or out of each zone is individually controllable by one or more of the flow control devices (Fig. 1A) (Streich, Col. 2: 17-20).

[35]:  the assembly (Figs. 1A, 1B) is operable to open the flow control devices (Fig. 1A) (col. 2: 17-20) associated with at least one zone in order to perform an inflow or outflow operation (flow control device is capable to do both inflow and outflow operation) and then close the flow control devices (Fig. 1A) associated with the at least .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Streich et al. (U.S. 5,299,640 - “Streich”) in view of Drori (U.S. 4,077,425) as applied to claims 1 and 8 above and further in view of Hecker et al. (U.S. 2013/0248178 A1 – “Hecker”).
Referring to claim 11:  Streich teaches the control device of claim 1,
Streich does not explicitly teach the control device of claim 1, wherein the barrier member (16) and/or a counter member are movable responsive to at least one of swelling of a swellable member, expansion of an expandable member, pressure produced by a selectively activatable chemical reaction, pressure produced by burning of a material and pressure produced by a selectively activatable effervescing material.
Hecker teaches his flow control apparatus that provides a swellable packer [0026] and a counter member (piston [0139]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Streich’s device by providing a
swellable packer [0026] and a counter member (piston [0139]) as taught by Hecker wherein the barrier member (16) (Streich) and/or counter member (piston [0139]) are movable responsive to at least one of swelling of a swellable member [0026] in order to open or close the barrier member for efficient flow control downhole.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Streich et al. (U.S. 5,299,640 – “Streich”) in view of Drori (U.S. 4,077,425) as applied to claim 1 above and further in view of Fletcher et al. (5,531,270 – “Fletcher”).
Regarding claim 17:  Streich teaches the receiver (19) is configured to receive a control signal (Col. 3: 61-62).
Streich does not explicitly teach a communication path (defined by Applicant as a cable, or electrical cable, or fibre optic cable or the like).
Fletcher teaches his flow control apparatus that teaches electrical cables (Col. 4: 31-32), a transmitter (col. 4: 26), and a receiver (Col. 4: 27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Streich’s device by providing a communication path (electrical cables) as taught by Fletcher wherein the receiver (19) is configured to receive a control signal (Streich) (Col. 3: 61-62) transmitted via a communication path (Fletcher, “electrical cables”) in order to activate the barrier member for an open or closed fluid flow position for effective fluid flow control downhole.

[18]:  Streich in view of Fletcher teaches the communication path (cable of claim 17) is at least partially defined by a downhole medium including at least one of a downhole fluid, a geological structure, downhole equipment and the tubing string (11) (obviousness statement as discussed above in claim 17).


Response to Arguments
Applicant’s arguments with respect to claims 1, 5-6, 8-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New grounds of rejection are directed to Drori and its combinations as noted above in this final office action.
Regarding claims 41-42, please see below allowable subject matter.

In order to expedite prosecution, Examiner suggests Applicant to add to all the independent claims the limitations listed in claim 41 as allowable subject matter which may help to clarify the invention.

Allowable Subject Matter
Claims 41-42 are allowed.
The following is an examiner’s statement of reasons of allowance:
	Ibid claim 1 above, the prior art of record includes:
Claim 41 recites: a downhole flow control device configured for use with a tubing string, comprising:  a flow path configured to permit flow between external and internal locations of a tubing string; a barrier member being selectively moveable by fluid pressure from an interior of the tubing string or wellbore to open and close the flow path;
an opening chamber on a first side of the barrier member, wherein fluid pressure from the interior of the tubing string or wellbore applied within the opening chamber acts to bias the barrier member towards its open position;

a hydraulic distribution module in pressure communication with the interior of the tubing string or wellbore via a first pressure communication path, wherein the hydraulic distribution module is configured to selectively communicate fluid pressure from the interior of the tubing string or wellbore to the opening and closing chambers, the hydraulic distribution module being configurable between a first configuration in which the hydraulic distribution module communicates pressure from the interior of the tubing string or wellbore to the opening chamber;
but fails to teach a second pressure communication path …  a third pressure communication path combined with the other limitations as required by the claim; therefore claim 41 is allowed.
Claim 42 is allowed since it depends on allowed claim 41.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone number is (303)297-4781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


/M. C. P./ 
Examiner, Art Unit 3672